DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blight (U.S. Pub. 2006/0154185 A1, hereinafter “Blight”) in view of Winters (U.S. Pat. 5,690,303, hereinafter “Winters”).
Regarding claim 1, Blight discloses an irrigation system, comprising 
a console (Fig. 1) having a front panel (upon which a variety of features are located such as display 11, sensors 75/76, port 47, and cassettes 36/44) with an inflow pump (labeled “inflow” in Fig. 1) and an outflow pump (labeled “outflow” in Fig. 1), the front panel extending to a front edge (i.e., the bottom edge of the console where the bottom of the console meets the front panel) and the front edge connected to a bottom side of the console (i.e., the console is known to have a bottom side which sits on a surface).
It is noted that Blight does not appear to disclose one or more feet attached to the bottom side of the console, each foot comprising:
 a first planar surface extending in a first plane from a first end to a second end, wherein the first plane faces the console; 
a second planar surface opposite the first surface, extending in a second plane at an angle to the first plane from the first end to a third planar surface proximate to the second end, wherein the third surface extends in a third plane at an angle to the first 
Winters discloses a table on which a console can be placed, the table having one or more feet 20 or 30 (Fig. 1) , each foot comprising:
a first planar surface extending in a first plane from a first end to a second end, wherein the first plane faces the console (see annotated Fig. 3, below); a 
a second planar surface opposite the first surface, extending in a second plane at an angle to the first plane from the first end to a third planar surface proximate to the second end (see annotated Fig. 3, below), wherein the third surface extends in a third plane at an angle to the first and second planes and in a direction away from the first surface, the second surface and the console (see Fig. 3, below, enlarged in “View A” in to show detail).


    PNG
    media_image1.png
    640
    1009
    media_image1.png
    Greyscale

Winters (U.S. Pat. 5,690,303), Fig. 3, Annotated.

A skilled artisan would have found it obvious at the time of the invention to modify the device of Blight, in order to include one or more feet attached to the bottom side of the console, having the shape disclosed in Winters, in order to support the console on an uneven flooring surface (see Winters at col. 2, lines 22-26).
Regarding claim 7, the limitation that “one or more feet are adapted to rest on a surface such that the protrusion extends over a front edge of the surface” recites an intended use of the invention and not a structural limitation. In this case, a skilled artisan would recognize that the invention of Blight in view of Winters can be placed on a variety of surfaces, even a surface in which the protrusion extends over a front edge of the surface.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blight (U.S. Pub. 2006/0154185 A1, hereinafter “Blight”) in view of Hsu (U.S. Pat. 5,511,758, hereinafter “Hsu”).
Regarding claims 1, 2, 4 and 6, Blight discloses an irrigation system, comprising 
a console (Fig. 1) having a front panel (upon which a variety of features are located such as display 11, sensors 75/76, port 47, and cassettes 36/44) with an inflow pump (labeled “inflow” in Fig. 1) and an outflow pump (labeled “outflow” in Fig. 1), the front panel extending to a front edge (i.e., the bottom edge of the console where the bottom of the console meets the front panel) and the front edge connected to a bottom side of the console (i.e., the console is known to have a bottom side which sits on a surface).

 a first planar surface extending in a first plane from a first end to a second end, wherein the first plane faces the console; 
a second planar surface opposite the first surface, extending in a second plane at an angle to the first plane from the first end to a third planar surface proximate to the second end, wherein the third surface extends in a third plane at an angle to the first and second planes and in a direction away from the first surface, the second surface and the console.
Hsu discloses a stand onto which a console can be placed, the stand having on or more feet 1, 1’ (Fig. 1), each foot comprising:
a first planar surface 11 (Fig. 1) extending in a first plane from a first end to a second end (the two ends defining a bottom opening 14; see Fig. 1), wherein the first plane faces the console (see Fig. 3 illustrating a console 3 placed on the stand so the first planar surface 11 faces the bottom of the console 3); 
a second planar surface (i.e., the inner surface of the bottom opening 14; see annotated Fig. 1 for clarification) opposite the first surface, extending in a second plane at an angle to the first plane (i.e., the first planar surface 11 is at an angle relative to the  second planar surface, as illustrated by angle “A” in annotated Fig. 1, below) to a third planar surface proximate to the second end (see annotated Fig. 1, below), wherein the third surface extends in a third plane at an angle to the first and second planes and in a direction away from the first surface, the second surface and the console (see annotated Fig. 1, below.

Further, as per claims 4 and 6, the feet comprise one or more apertures 10 extending through both the first and second surfaces (as illustrated in Fig. 1, a bolt 4’ is inserted through the aperture 10 in order to be inserted through a pivot hole 10’), and, as per claim 6, the aperture 10 is adapted to receive a connector (i.e., the connector is the bolt 4’ which connects the foot 14 to a bracing bar 21).

    PNG
    media_image2.png
    806
    752
    media_image2.png
    Greyscale

Hsu (U.S. Pat. 5,511,758), Fig. 1, Annotated.


Regarding claim 7, the limitation that “one or more feet are adapted to rest on a surface such that the protrusion extends over a front edge of the surface” recites an intended use of the invention and not a structural limitation. In this case, a skilled artisan would recognize that the invention of Blight in view of Hsu can be placed on a variety of surfaces, even a surface in which the protrusion extends over a front edge of the surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blight  (U.S. Pub. 2006/0154185 A1) in view of Hsu (U.S. Pat. 5,511,758), further in view of Ku (U.S. Pat. 9,885,377 B2, hereinafter “Ku”).
Regarding claim 5, it is noted that Blight in view of Hsu does not appear to disclose that each aperture has a first diameter and a second diameter, the second diameter different from the first diameter.
Ku discloses a foot 100/300 (Fig. 1) for connecting to a surface 200 (Fig. 1) to be stabilized, the foot comprising a first surface 5 (Fig. 4) and a second surface 2 (Fig. 4) and an aperture 51 (Fig. 4) extending through the first and second surfaces, the aperture having a first diameter 522 (Fig. 4) and a second diameter 521 (Fig. 4) different 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Blight in view of Hsu, so that each aperture has a first diameter and a second diameter, the second diameter different from the first diameter, according to the disclosure of Ku, in order to retain the connector within the hole (see Ku at col. 3, lines 48-60), which would have been useful to better secure the connector to the foot and the console to prevent its accidental dislodgement. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blight  (U.S. Pub. 2006/0154185 A1”) in view of Hsu (U.S. Pat. 5,511,758), further in view of Sakaguchi (U.S. Pub. 2017/0037994 A1, hereinafter “Sakaguchi”).
Regarding claims 8 and 9, it is noted that Blight in view of Hsu does not appear to disclose a sheet of rubber material extending across the second surface, wherein the sheet of rubber material has one or more apertures aligned with one or more apertures extending through the first surface and the second surface of the one or more feet.
Sakaguchi discloses a surface 4F (Fig. 3) of a foot upon which a sheet 43 (Fig. 3) of rubber material is applied, such that the sheet has an aperture through which a connector 35 (Fig. 3) may be inserted in order to connect the connector to another element 34A (Fig. 3) to form the foot. 


Response to Arguments
Applicant’s arguments filed in Remarks on 12/03/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the argument challenged the cited reference of Polkosnik, and this reference has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/22/2022